PCIJ_AB_41_CustomsRegime_LNC_NA_1931-07-20_ORD_01_AJ_00_FR.txt. 88

ANNEXE 1:

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1931. :
Le 20 juillet.

Rôle général VINGT-DEUXIÈME SESSION
n° 41.

20 juillet 1931.

RÉGIME DOUANIER

ENTRE L’ALLEMAGNE ET L’AUTRICHE
(PROTOCOLE DU 19 MARS 1931)

Désignation de juges ad hoc. — Procédure. — Différend
actuellement né (art. 71, al. 2, du Règlement). — Cause com-
mune (art. 31, al. 4, du Statut).

ORDONNANCE

Présents: MM. ADATCI, Président ; GUERRERO, Vice-Président ;
KELLOGG, le baron RoOLIN-JAEQUEMYNS, le comte
ROSTWOROWSKI, FROMAGEOT, DE  BUSTAMANTE,
ALTAMIRA, : ANZILOTTI, URRUTIA, sir CECI HURST,
MM. ScaückiNG, NEGULESCO, le jonkheer van
EYSINGA, WANG, juges.

La COUR PERMANENTE DE JUSTICE INTERNATIONALE,
composée ainsi qu’il est dit ci-dessus,

Vu les articles 31 du Statut et 71 du Règlement de la
Cour, ‘

Vu les exposés écrits déposés, le 1° juillet 1931, au nom
des Gouvernements allemand, autrichien, français, italien et
tchécoslovaque,

55
89 UNION DOUANIÈRE. — ORDONNANCE DU 20 JUILLET 1931

Considérant que, le 17 juillet 1931, la Cour, après avoir
examiné l'application des articles 31 du Statut et 71 du
Règlement dans l'affaire du régime douanier entre l'Allemagne
et l'Autriche, a décidé qu’il n’y avait pas lieu pour elle de se
prononcer sur la question à moins d’en être saisie officiel-
lement ;

Vu la lettre de l’agent du Gouvernement autrichien en date
du 17 juillet 1931, par laquelle il a saisi officiellement la Cour
de ladite question, signalant en même temps qu'au cas où
la Cour déciderait l'application desdits articles, ce gouvernement
désignerait un juge ad hoc ;

Vu la lettre de l’agent du Gouvernement tchécoslovaque, en
date du 18 juillet 1931, par laquelle, eu égard au fait que la
Cour venait d’être saisie de la question susvisée, il a informé
officiellement la Cour que, pour le cas d’admission de juges
ad hoc dans la présente affaire, le Gouvernement tchécoslo- —
vaque en désignait un ;

Aprés avoir entendu les observations des agents des gouver-
nements actuellement représentés devant la Cour ;

Considérant que les Gouvernements autrichien et tchécoslo-
vaque invoquent les dispositions de l’article 71, alinéa 2, du
Règlement, et de l’article 31 du Statut;

Considérant qu'aux termes de l’article 71, alinéa 2, du
. Règlement, lorsque l'avis est demandé sur une question rela-
tive à un différend actuellement né entre deux ou plusieurs
États ou Membres de la Société des Nations, l’article 31 du
Statut est applicable ; |

Considérant que la question soumise à la Cour pour avis
consultatif est en fait relative à un différend actuellement né;

Considérant qu'aux termes de l’article 31, alinéas 3 et 4,
du Statut de la Cour, si la Cour ne compte sur le siège aucun
juge de la nationalité des Parties, chacune de ces Parties peut
procéder à la désignation ou au choix d’un juge et, lorsque
plusieurs Parties font cause commune, celles-ci ne comptent,
pour l’application de cet article, que pour une seule ;

Considérant que tous les gouvernements qui, devant la Cour,
arrivent à la même conclusion, doivent être considérés comme
faisant cause commune aux fins de la présente procédure ;

56
go UNION DOUANIÈRE. — ORDONNANCE DU 20 JUILLET 1931

Considérant que, d’une part, les thèses soutenues par les
Gouvernements allemand et autrichien aboutissent à une même
conclusion, alors que, d’autre part, les thèses soutenues par
les Gouvernements français, italien et tchécoslovaque aboutissent
à la conclusion opposée ;

Considérant, dès lors, qu'aux fins de la présente procédure,
les Gouvernements allemand et autrichien d’une part, les
Gouvernements français, italien et tchécoslovaque, d’autre part,
font respectivement cause commune devant la Cour au sens
de l’article 3x du Statut;

Considérant que la composition de la Cour comporte actuel-
lement la présence sur le siège de juges de nationalités alle-
mande, française et italienne,

Décide :

Il n’y a pas lieu, dans la présente affaire, à la désignation
de juges ad hoc soit par l'Autriche, soit par la Tchécoslovaquie.

Fait en anglais et en français, le texte français faisant foi,
au Palais de la Paix, à La Haye, le vingt juillet mil neuf
cent trente et un, en six exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis,
lors du prononcé de l'avis consultatif de la Cour sur la
question dont il s’agit, respectivement aux agents du Gouverne-
ment allemand, du Gouvernement autrichien, du Gouverne-
ment francais, du Gouvernement italien et du Gouvernement
tchécoslovaque.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) A. HAMMARSKJÜLD.

MM. Adatci, Rostworowski, Altamira, Anzilotti et Wang
déclarent ne pas être d’accord sur lordonnance dans la mesure
où ils l’ont indiqué eux-mêmes en formulant ainsi qu’il suit
leur opinion collective dissidente.

57
